DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022 has been entered.

3.	The Amendment filed April 18, 2022 has been entered.  Claims 1, 5-6, 10, and 14-15 have been amended.  Claims 20, and 21 have been added.  Claims 1-21 are pending in the application.   


EXAMINER’S AMENDMENT

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Applicants’ Representative, Mr. Roger Chen on April 23, 2022. 

5.	In the claims of Amendment filed on April 23, 2022: 
	Claim 1, line 9, after “result”,   - - by a sensing device - - has been inserted; 
	Claim 2, line 2, after “result”, - - by the sensing device - - has been inserted; 
	Claim 4, line 6, after “results”, - - by the sensing device - - has been inserted; 
	Claim 13, line 5, “generate” has been replaced by - - generates - -.
	 
Allowable Subject Matter

5.	Claims 1-21 are allowed.

	The following is an examiner's statement of reasons for allowance:

Regarding independent claims 1 and 10, the prior art of record fails to teach or suggest the claimed limitations with the reasons set forth in the Applicants’ Remarks/Arguments filed on April 18, 2022,  pages 8-18.

Claims 2-9, and 20 are allowed by virtue of their dependency on Claim 1.

Claims 11-19, and 21 are allowed by virtue of their dependency on Claim 10.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/C.P.T/Examiner, Art Unit 2654  

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654